COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-131-CV





EDNA S. SUBIALDEA	APPELLANT

A/K/A EDNA MAYHEW

V.



HUDSON & KEYSE, L.L.C.	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In this restricted appeal, appellant Edna S. Subialdea a/k/a Edna Mayhew brings a single issue contending that the trial court’s no-answer default judgment should be reversed because she did not participate at trial and because she timely filed a restricted appeal under rule 30.  
See
 Tex. R. App. P. 30.  We agree that the record shows she did not participate in the hearing resulting in the default judgment and that she timely filed her notice of appeal under rule 30.  But these requirements are only jurisdictional prerequisites to filing a restricted appeal.  
Aviation Composite Techs., Inc. v. CLB Corp
., 131 S.W.3d 181, 184 (Tex. App.—Fort Worth 2004, no pet.).  Once an appellant establishes it has met these requirements, it must also then establish error apparent from the face of the record before it will be entitled to relief from the adverse judgment.  
Id
.  Appellant has not alleged any error from the face of the record, nor do we discern any.  Accordingly, we overrule appellant’s sole issue and affirm the trial court’s judgment.  
See id
. at 184–85, 189.



PER CURIAM

PANEL:  LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED:  November 25, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.